EXHIBIT 10.37
MIDDLEBROOK PHARMACEUTICALS, INC.
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) is made this 1st day of April 2008 by and between Donald J. Treacy,
Ph.D., a resident of Woodbine, Maryland, (the “Employee”), and Middlebrook
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware and formerly known as Advancis Pharmaceutical Corporation
(the “Company”).
BACKGROUND
          The Company is engaged in the business of developing, improving and
promoting antibiotic therapies and the delivery and dosage of antibacterials, as
well as extending the market and patent life of important anti-infectives and
oncology (as may be modified or expanded by the Company during the term of this
Agreement, collectively and individually, the “Business”).
          The Company desires to employ the Employee and the Employee desires to
be employed by the Company, upon the terms and conditions set forth in this
Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree as follows:
          1. Employment and Term. The Company hereby employs the Employee and
the Employee hereby accepts employment with the Company, as Senior Vice
President, Pharmaceutical Development & Quality (the “Position”), commencing on
January 1, 2004 (the “Commencement Date”). Employee is employed by the Company
on an at will basis. The Employee shall be entitled to terminate this Agreement
at any time upon ninety (90) days prior written notice to the Company. The
Company shall be entitled to terminate this Agreement at any time subject to the
provisions of Section 8 hereof. (The entire period of time during which the
Employee is employed by the Company is referred to herein as the “Term”).
          2. Duties. During the Term, the Employee shall serve the Company
faithfully and to the best of his/her ability and shall devote his/her full
time, attention, skill and efforts to the performance of the duties required by
or appropriate for the Position. Subject to the oversight of the Chief
Scientific Officer, and/or the President and CEO, the Employee shall (i) have
responsibility for the planning, directing and prioritizing pharmaceutical
development and quality activities and (ii) such duties and responsibilities as
may be assigned to him/her from time to time by the Chief Scientific Officer,
and/or the President & CEO. The Employee shall perform such duties and
responsibilities at the Company’s facility located in Germantown, Maryland or at
such other location as may be mutually agreed upon by the Company and the
Employee in accordance with the business needs of the Company. The Employee, as
Senior Vice President, Pharmaceutical Development & Quality shall report to
President & CEO.

 



--------------------------------------------------------------------------------



 



          3. Other Business Activities. Except with the prior written consent of
the Company in its sole discretion, the Employee shall not engage, directly or
indirectly, during the Term, in any other business activities or pursuits
whatsoever, except activities in connection with charitable or civic activities,
personal investments and serving as an executor, trustee or in other similar
fiduciary capacity; provided that any such activities do not interfere with the
performance of his/her responsibilities and obligations pursuant to this
Agreement.
          4. Compensation. The Company shall pay the Employee, and the Employee
hereby agrees to accept, as compensation for all services to be rendered to the
Company and for the Employee’s intellectual property covenants and assignments
and covenant not to compete, as provided in Sections 6 and 7 hereof, the
compensation set forth in this Section 4.
               4.1 Salary. The Company shall pay the Employee a base salary at
the annual rate of Two Hundred Seventy Thousand Four Hundred Dollars
($270,400.00) (as the same may hereafter be adjusted, the “Salary”) during the
Term of this Agreement. The Salary shall be inclusive of all applicable income,
social security and other taxes and charges that are required by law to be
withheld by the Company (collectively, “Taxes”) and shall be paid and withheld
in accordance with the Company’s normal payroll practice for its executive
employees from time to time in effect. The Salary shall be subject to increase
at the option and in the sole discretion of the Company based upon the
demonstrated performance of the Employee.
               4.2 Bonus. Upon the execution of this Agreement, the Employee
shall be eligible to be awarded an annual cash bonus, which bonus shall be
determined by the President & CEO and the Board of Directors of the Company (the
“Board of Directors”) and shall be at a target amount of thirty percent (30%) of
Salary paid during such applicable period, less Taxes, provided that the
Employee shall have achieved all of his/her performance objectives established
for such period. Such bonus shall be determined and paid no later than the 15th
day of the third month of such succeeding calendar year.
               4.3 Fringe Benefits. The Employee shall be entitled to
participate in the following programs and receive the following benefits
(collectively, the “Benefits”) in accordance with the following provisions.
                    (a) The Employee shall be entitled to participate in any
retirement, health or dental programs generally made available to executive
employees of the Company.
                    (b) The Employee shall be entitled to participate in all
vacation, life and disability insurance and other fringe benefit programs of the
Company to the extent and on the same terms and conditions as are accorded to
other executive employees of the Company.
               4.4 Reimbursement of Expenses. During the Term, the Employee
shall be reimbursed for items of travel, food and lodging and miscellaneous
expenses reasonably incurred by him/her on behalf of the Company, provided that
such expenses are incurred, documented and submitted to the Company, all in
accordance with the reimbursement policies of

Page 2 of 16



--------------------------------------------------------------------------------



 



the Company as in effect from time to time. For purposes of satisfying
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
parties agree that the amounts reimbursed under this Section 4.4 for one
calendar year shall not affect the amounts reimbursed for other calendar years,
and reimbursement payments, if any, shall in all events be made no later than
the 15th day of the third month of the calendar year following the calendar year
in which the applicable expense is incurred.
          5. Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result, both during the Term and thereafter,
the Employee shall not, without the prior written consent of the Company, for
any reason either directly or indirectly divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any confidential, proprietary, business and technical information or
trade secrets of the Company or of any subsidiary or affiliate of the Company
(the “Proprietary Information”) revealed, obtained or developed in the course of
his/her employment with the Company. Proprietary Information shall include any
confidential or proprietary information or trade secrets relating to any patents
or other intellectual property assigned by the Employee to the Company.
Proprietary Information also shall include, but shall not be limited to the
intangible personal property described in Section 6(b) hereof and, in addition,
technical information, including research design, results, techniques and
processes; apparatus and equipment design; computer software; technical
management information, including project proposals, research plans, status
reports, performance objectives and criteria, and analyses of areas for business
development; and business information, including project, financial, accounting
and personnel information, business strategies, plans and forecasts, customer
lists, customer information and sales and marketing plans, efforts, information
and data. In addition, “Proprietary Information” shall include all information
and materials received by the Company or Employee from a third party subject to
an obligation of confidentiality and/or non-disclosure. Nothing contained herein
shall restrict the Employee’s ability to make such disclosures during the course
of his/her employment as may be necessary or appropriate to the effective and
efficient discharge of the duties required by or appropriate for the Position or
as such disclosures may be required by law. Furthermore, nothing contained
herein shall restrict the Employee from divulging or using for his/her own
benefit or for any other purpose any Proprietary Information that is readily
available to the general public so long as such information did not become
available to the general public as a direct or indirect result of the Employee’s
breach of this Section 5. Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information under the terms of this Agreement.
          6. Property.
               6.1 Removal and Distribution. All right, title and interest in
and to Proprietary Information shall be and remain the sole and exclusive
property of the Company. During the Term, the Employee shall not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company, unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for the Position and, in the event
that such materials or property are

Page 3 of 16



--------------------------------------------------------------------------------



 



removed, all of the foregoing shall be returned to their proper files or places
of safekeeping as promptly as possible after the removal shall serve its
specific purpose. The Employee shall not make, retain, remove and/or distribute
any copies of any of the foregoing for any reason whatsoever, except as may be
necessary in the discharge of the assigned duties and shall not divulge to any
third person the nature of and/or contents of any of the foregoing or of any
other oral or written information to which he may have access or with which for
any reason he may become familiar, except as disclosure shall be necessary in
the performance of the duties; and upon the termination of his/her employment
with the Company, the Employee shall return to the Company all originals and
copies of the foregoing then in his/her possession or under his/her control,
whether prepared by the Employee or by others.
               6.2 Developments.
                    (a) The Employee acknowledges that all right, title and
interest in and to any and all writings, documents, inventions, discoveries,
ideas, developments, information, computer programs or instructions (whether in
source code, object code, or any other form), algorithms, formulae, plans,
memoranda, tests, research, designs, innovations, systems, analyses,
specifications, models, data, diagrams, flow charts, and/or techniques (whether
patentable or non-patentable or whether reduced to written or electronic form or
otherwise) that the Employee creates, makes, conceives, discovers or develops,
either solely or jointly with any other person, at any time during the Term,
whether during working hours or at the Company’s facility or at any other time
or location, and whether upon the request or suggestion of the Company or
otherwise, (collectively, “Intellectual Work Product”) shall be the sole and
exclusive property of the Company. The Employee shall promptly disclose to the
Company all Intellectual Work Product, and the Employee shall have no claim for
additional compensation for the Intellectual Work Product, except for any
excluded Intellectual Work Product that is wholly unrelated to the
pharmaceutical industry, in the broadest sense, provided that such Intellectual
Work Product is not conceived, discovered or developed, either solely or jointly
with any other person during working hours or at the Company’s facility or using
any other Company resource.
                    (b) The Employee acknowledges that all the Intellectual Work
Product that is copyrightable shall be considered a work made for hire under
United States Copyright Law. To the extent that any copyrightable Intellectual
Work Product may not be considered a work made for hire under the applicable
provisions of the United States Copyright Law, or to the extent that,
notwithstanding the foregoing provisions, the Employee may retain an interest in
any Intellectual Work Product, the Employee hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that the Employee
may have in the Intellectual Work Product under copyright, patent, trade secret
and trademark law, in perpetuity or for the longest period otherwise permitted
by law, without the necessity of further consideration. The Company shall be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, and trademarks with respect thereto.
                    (c) The Employee shall reveal promptly all information
relating to any such Intellectual Property to the Board of Directors, and, at
the Company’s expense, shall cooperate with the Company and execute such
documents as may be necessary or

Page 4 of 16



--------------------------------------------------------------------------------



 



appropriate (i) in the event that the Company desires to seek copyright, patent
or trademark protection, or other analogous protection, thereafter relating to
the Intellectual Work Product, and when such protection is obtained, renew and
restore the same, or (ii) to defend any opposition proceedings in respect of
obtaining and maintaining such copyright, patent or trademark protection, or
other analogous protection.
                    (d) In the event the Company is unable after reasonable
effort to secure the Employee’s signature on any of the documents referenced in
Section 6.2 (c) hereof, whether because of the Employee’s physical or mental
incapacity or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agent and attorney-in-fact, to act for and on the behalf and
stead to execute and file any such documents and to do all other lawfully
permitted acts to further the prosecution and issuance of any such copyright,
patent or trademark protection, or other analogous protection, with the same
legal force and effect as if executed by the Employee.
                    (e) The Employee represents that the innovations, designs,
systems, analyses, ideas, and all copyrights, patents, trademarks and trade
names, or similar intangible personal property (collectively, the “Pre-existing
Property”) identified on Schedule I hereof comprise all of the innovations,
designs, systems, analyses, ideas and all copyrights, patents, trademarks and
trade names, or similar intangible personal property that the Employee has made
or conceived of prior to the date hereof, and same are excluded from the
operation of the other provisions of this Section 6.2. In the event that the
Employee learns of any Pre-existing Property that he inadvertently failed to
include in Schedule I, and the circumstances surrounding the failure of such
inclusion are reasonably satisfactory to the Company, the Employee and the
Company shall jointly amend Schedule I to include such property.
          7. Covenant not to Compete.
               7.1 Restrictions. Provided that the Company is in compliance with
Section 8.6 hereof, if applicable, the Employee shall not, during the Term and
for a period of one (1) year thereafter (the “Restricted Period”), except as an
employee of the Company and in order to carry out the Employee’s duties
hereunder, do any of the following directly or indirectly without the prior
written consent of the Company in its sole discretion:
                    (a) engage or participate, directly or indirectly, in any
business activity competitive with the Business or the business of the Company
or any of the Company’s subsidiaries or affiliates as conducted during the Term;
                    (b) become interested (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) in any person, firm, corporation, association or other entity engaged
in any business that is competitive with the Business or of the business of the
Company or any subsidiary or affiliate of the Company as conducted during the
Term, or become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) any
portion of the business of any person, firm, corporation, association or other
entity where such portion of such

Page 5 of 16



--------------------------------------------------------------------------------



 



business is competitive with the Business of the Company or the business of any
subsidiary or affiliate of the Company as conducted during the Term
(notwithstanding the foregoing, the Employee may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities of a company that is engaged in activities referenced in this Section
7.1.
                    (c) solicit, call on or transact or engage in any business
activity with, either directly or indirectly, any (i) customer with whom the
Company shall have dealt at any time during the one (1) year period immediately
preceding the termination of the Employee’s employment hereunder, or (ii)
corporate partner, collaborator, independent contractor or supplier with whom
the Company shall have dealt at any time during the one (1) year period
immediately preceding the termination of the Employee’s employment hereunder;
                    (d) influence or attempt to influence any then current or
prospective supplier, customer, corporate partner, collaborator, or independent
contractor of the Company to terminate or modify any written or oral agreement
or course of dealing with the Company; or
                    (e) influence or attempt to influence any person either
(i) to terminate or modify an employment, consulting, agency, distributorship or
other arrangement with the Company, or (ii) to employ or retain, or arrange to
have any other person or entity employ or retain, any person who has been
employed or retained by the Company as an employee, consultant, agent or
distributor of the Company at any time during the one (1) year period
immediately preceding the termination of the Employee’s employment hereunder.
               7.2 Acknowledgment. The Employee acknowledges that he has
carefully read and considered the provisions of this Section 7. The Employee
acknowledges that the foregoing restrictions will limit his/her ability to earn
a livelihood in a business competitive with the Business, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits in connection with the payment by the Company of the compensation
set forth in Sections 4 and 8.6 to justify such restrictions, which restrictions
the Employee does not believe would prevent him/her from earning a living in
businesses that are not competitive with the Business and without otherwise
violating the restrictions set forth herein.
          8. Early Termination. The Employee’s employment hereunder may be
terminated during the Term upon the occurrence of any one of the events
described in this Section 8. Upon termination, the Employee shall be entitled
only to such compensation and benefits as described in this Section 8. The word
“termination” as used throughout the Agreement with respect to the Employee’s
employment hereby refers to a “separation from service” by the Employee from the
Company, as defined by Treasury Regulation §1.409A-1(h).

Page 6 of 16



--------------------------------------------------------------------------------



 



               8.1 Involuntary Termination.
                    (a) Termination for Disability.
                         (i) In the event of the disability of the Employee such
that the Employee is unable to perform the duties and responsibilities hereunder
to the full extent required by this Agreement by reasons of illness, injury or
incapacity for a period of more than one hundred eighty (180) consecutive days
or more than one hundred eighty (180) days, in the aggregate, during any three
hundred sixty-five (365) day period (“Disability”), the Company shall have the
right to terminate Employee’s employment hereunder by written notice to the
Employee.
                         (ii) In the event of a termination of the Employee’s
employment hereunder pursuant to Section 8.1(a)(i), the Employee will be
entitled to receive all accrued and unpaid (as of the date of such termination)
Salary and applicable Benefits; provided that the Employee has complied with all
of his/her obligations under this Agreement and continues to comply with all of
his/her surviving obligations hereunder listed in Section 10 and a pro-rata
percentage of the bonus (provided in Section 4.2) for the last fiscal year of
the Company prior to the date of Employee’s termination. All the foregoing
payments shall be paid within thirty (30) days following the termination date.
Except as specifically set forth in this Section 8.1(a)(ii) or as provided by
applicable law, the Company shall have no liability or obligation to the
Employee for compensation or benefits hereunder by reason of, or subsequent to,
such termination.
                    (b) Termination by Death. In the event that the Employee
dies during the Term, the Employee’s employment hereunder shall be terminated
thereby and the Company shall pay to the Employee’s executors, legal
representatives or administrators an amount equal to the accrued and unpaid
portion of the Salary for the month in which he dies and a pro-rata percentage
of the bonus (provided in Section 4.2) for the last fiscal year of the Company
prior to the date of Employee’s termination. All the foregoing payments shall be
paid within thirty (30) days following the termination date. Except as
specifically set forth in this Section 8.1(b) or as provided by applicable law,
the Company shall have no liability or obligation hereunder to the Employee’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through him/her by reason of or subsequent to the
Employee’s death.
               8.2 Termination for Cause.
                    (a) The Company shall have the right to terminate the
Employee’s employment hereunder at any time for “cause” upon written notice to
the Employee. For purposes of this Agreement, “cause” shall mean the Employee’s
(including, if the Employee is not a natural person, any employee of or
contractor to the Employee who is involved, directly or indirectly, in the
provision of services to the Company) (a) dishonesty, embezzlement, theft or
fraudulent misconduct; (b) abuse of a controlled substance that materially
impairs the performance of the Employee’s duties to the Company; (c) conduct
adverse to the business, interests, or reputation of the Company; (d) material
breach of any of the terms hereof or of any

Page 7 of 16



--------------------------------------------------------------------------------



 



agreement between the Company and the Employee, (including, but not limited to,
terms relating to non-disclosure, non-competition and invention assignment)
which, if curable, remains uncured thirty (30) days after the Employee receives
written notice of such breach; or (e) commission of a felony.
                    (b) In the event of a termination of the Employee’s
employment hereunder pursuant to Section 8.2(a), the Employee shall be entitled
to receive all accrued but unpaid (as of the effective date of such termination)
Salary and Benefits. All the foregoing payments shall be paid within thirty
(30) days following the termination date. All Salary and Benefits shall cease at
the time of such termination, subject to the requirements of applicable law.
Except as specifically set forth in this Section 8.2, the Company shall have no
liability or obligation hereunder by reason of or subsequent to such
termination.
               8.3 Termination by the Company Without Cause. Notwithstanding
anything to the contrary set forth herein, the Company shall have the right to
terminate the Employee’s employment hereunder at any time before or after a
Change in Control (as defined below), for any reason or no reason, with or
without cause, effective upon the date designated by the Company upon written
notice to the Employee.
               8.4 Termination for Good Reason Following a Change in Control.
                    (a) The Employee shall have the right to terminate the
Employee’s employment hereunder at any time for Good Reason within twelve
(12) months following a Change in Control.
                    (b) “Good Reason” means the occurrence of any one of the
following without the Employee’s consent:
          (i) any requirement that the Employee relocate, by more than
thirty-five (35) miles, from the principal location where the Employee performs
services for the Company;
          (ii) any material diminution in the Employee’s authority, duties or
responsibilities (other than a change due to a Disability); or
          (iii) any material reduction in the Employee’s Salary or bonus.
Notwithstanding the forgoing, an event that is or would constitute grounds for a
resignation for a Good Reason shall not constitute such grounds for a
resignation for Good Reason if: (A) Employee does not send a notice of
termination to the Company within thirty (30) days after the event occurs; or
(B) the Company reverses the action or cures the default that would give rise to
a termination for a Good Reason within thirty (30) days after the delivery of
the notice of termination.
                    (c) “Change in Control” means: (i) the acquisition (other
than from the Company) in one or more transactions by any Person, as defined
below, of the

Page 8 of 16



--------------------------------------------------------------------------------



 



beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of thirty-three percent (33%) or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of assets representing
fifty percent (50%) or more of the fair market value of the Company’s
consolidated assets (in a single transaction or in a series of related
transactions); (iii) the dissolution or liquidation of the Company; (iv) a
change in the composition of the Board of Directors, as a result of which, fewer
than one-half of the incumbent directors after such change are directors who
either (A) had been directors of the Company twenty-four (24) months prior to
such change or (B) were elected, or nominated for election, to the Board of
Directors with the approval of at least a majority of the directors who had been
the Company’s directors twenty-four (24) months prior to such change and who
were still in office at the time of the election or nomination; or (v) the
effective time of any merger, share exchange, consolidation, or other business
combination involving the Company if immediately after such transaction persons
who hold a majority of the outstanding voting securities entitled to vote
generally in the election of directors of the surviving entity (or the entity
owning one hundred percent (100%) of such surviving entity) are not persons who,
immediately prior to such transaction, held a majority of the Company Voting
Stock; provided, however, that a Change in Control shall not include (X) a
public offering of capital stock of the Company; (Y) any distribution of capital
stock of the Company by a partnership or limited liability company to a partner
of such partnership or member of such limited liability company in respect of
the interest of such partner or member and without the payment of additional
consideration; or (Z) any transaction pursuant to which shares of capital stock
of the Company are transferred or issued to any trust, charitable organization,
foundation, family partnership or other entity controlled directly or indirectly
by, or established for the benefit of any of the current or former executive
officers of the Company or their immediate family members (including spouses,
children, grandchildren, parents, and siblings, in each case to include adoptive
relations), or transferred to any such immediate family members. For purposes of
this definition of Change in Control, a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than: employee benefit plans sponsored
or maintained by the Company or by affiliates controlled by the Company, or an
underwriter of the common stock of the Company in a registered public offering.
               8.5 Termination for Good Reason In the Event of a Potential
Change in Control.
                    (a) The Employee shall have the right to terminate the
Employee’s employment hereunder at any time following a Potential Change in
Control if after a Potential Change in Control there is a Good Reason event and
such Good Reason event was the result of a request or direction given by a
Person seeking to effectuate a Change in Control.
                    (b) “Potential Change in Control” means (i) the Company
enters into a definitive agreement, the consummation of which would result in
the occurrence of a Change in Control; or (ii) any Person publicly announces an
intention to take actions which, if consummated, would constitute a Change in
Control.

Page 9 of 16



--------------------------------------------------------------------------------



 



               8.6 Severance Benefits. In the event of a termination of the
Employee’s employment hereunder without cause before or after a Change in
Control pursuant to Section 8.3 or for Good Reason within twelve (12) months
following a Change in Control pursuant to Section 8.4(a) or following a
Potential Change in Control pursuant to Section 8.5, the Employee shall be
entitled to receive the following:
                    (a) All accrued but unpaid (as of the effective date of such
termination) Salary and a pro-rata percentage of the bonus (provided in
Section 4.2) for the last fiscal year of the Company prior to the date of the
Employee’s termination provided that the Employee has complied with all of
his/her obligations under this Agreement and continues to comply with all of
his/her surviving obligations hereunder listed in Section 10. All the foregoing
payments shall be paid within thirty (30) days following the termination date.
All Salary shall cease at the time of such termination, except as required under
applicable law. Except as specifically set forth in this Section 8, the Company
shall have no liability or obligation hereunder by reason of or subsequent to
such termination.
                    (b) Severance pay in the form of a lump sum payment within
sixty (60) days of such termination, in an amount equal to the present value of
the Salary that the Employee would have earned if the Employee had continued
working for the Company during the twelve (12) month period immediately
following the Employee’s date of termination, where such present value is to be
determined using a discount rate equal to the applicable short-term federal rate
prescribed under Section 1274(d) of the Code in effect for the month prior to
the month in which the Employee’s termination of employment under Sections 8.3
or 8.4 occurs. Such payment shall be subject to all Taxes.
                    (c) All Benefits to which he was entitled on the date
preceding his/her termination for a period of twelve (12) additional months
following termination, made in accordance with any terms applicable to such
Benefits. All reimbursements and in-kind benefits provided under this Section
8.6(c), shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the Employee’s
lifetime (or during a shorter period of time specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred (or such earlier date if specified in this Agreement), and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
                    (d) Except as provided in subsections (a), (b) and
(c) above, the Company shall have no liability or obligation by reason of or
subsequent to the termination of the employment relationship between the Company
and the Employee.
                    (e) Notwithstanding anything in this Agreement to the
contrary, in no event shall the Company be obligated to pay or distribute to
Employee any

Page 10 of 16



--------------------------------------------------------------------------------



 



amount that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code earlier than the earliest permissible date under
Section 409A of the Code that such amount could be paid without additional taxes
or interest being imposed under Section 409A of the Code.
          9. Representations, Warranties and Covenants of the Employee.
               9.1 Restrictions. The Employee represents and warrants to the
Company that:
                    (a) There are no restrictions, agreements or understandings
whatsoever to which the Employee is a party which would prevent or make unlawful
the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would be inconsistent or in conflict with this
Agreement or the Employee’s employment hereunder, or, except as set forth in any
agreements previously provided to the Company, would prevent, limit or impair in
any way the performance by the Employee of the obligations hereunder; and
                    (b) The Employee has disclosed to the Company all
restraints, confidentiality commitments or other employment restrictions that he
has with any other employer, person or entity.
               9.2 Obligations to Former Employers. The Employee covenants that
in connection with his/her provision of services to the Company, he shall not
breach any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to obligations relating to
confidentiality and proprietary rights.
               9.3 Obligations Upon Termination. Upon and after his/her
termination or cessation of employment with the Company and until such time as
no obligations of the Employee to the Company hereunder exist, the Employee
(i) shall provide a complete copy of this Agreement to any prospective employer
or other person, entity or association engaged in the Business, with whom or
which the Employee proposes to be employed, affiliated, engaged, associated or
to establish any business or remunerative relationship prior to the commencement
thereof and (ii) shall notify the Company of the name and address of any such
person, entity or association prior to his/her employment, affiliation,
engagement, association or the establishment of any business or remunerative
relationship.
          10. Survival of Provisions. The provisions of this Agreement set forth
in Sections 5, 6, 7, 8, 9, 10, 19 and 20 hereof shall survive the termination of
the Employee’s employment hereunder.
          11. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee and their respective
successors, executors, administrators, heirs and/or assigns; provided that
neither party shall make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the prior written consent of
the other party.

Page 11 of 16



--------------------------------------------------------------------------------



 



          12. Notice. Any notice hereunder by either party shall be given by
personal delivery or by sending such notice by certified mail, return-receipt
requested, or telecopied, addressed or telecopied, as the case may be, to the
other party at its address set forth below or at such other address designated
by notice in the manner provided in this section. Such notice shall be deemed to
have been received upon the date of actual delivery if personally delivered or,
in the case of mailing, two (2) days after deposit with the U.S. mail, or, in
the case of facsimile transmission, when confirmed by the facsimile machine
report.

  (a)   if to the Company, to:         MiddleBrook Pharmaceuticals, Inc.
20425 Seneca Meadows Parkway
Germantown, Maryland 20876
Attention: Human Resources
Facsimile: (301) 944-6700     (b)   if to the Employee, to:         Donald J.
Treacy, Ph.D.
16905 Old Saw Mill Road
Woodbine, MD 21797

          13. Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements, amendments and understandings of every nature between the parties
hereto relating to the employment of the Employee with the Company. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.
          14. Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.
          15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws of any jurisdiction.
          16. Invalidity. If any provision of this Agreement shall be determined
to be void, invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby. If any particular provision of this Agreement shall be adjudicated to
be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
amendment to apply only to the operation of such provision in the particular
jurisdiction in which such adjudication is made; provided that, if any provision
contained in this Agreement shall be adjudicated to be invalid or unenforceable
because such provision is held to be

Page 12 of 16



--------------------------------------------------------------------------------



 



excessively broad as to duration, geographic scope, activity or subject, such
provision shall be deemed amended by limiting and reducing it so as to be valid
and enforceable to the maximum extent compatible with the applicable laws of
such jurisdiction, such amendment only to apply with respect to the operation of
such provision in the applicable jurisdiction in which the adjudication is made.
          17. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
          18. Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
legal holidays; provided that, if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in Delaware or Maryland, then
such final day shall be deemed to be the next day which is not a Saturday,
Sunday or legal holiday.
          19. Specific Enforcement. The Employee acknowledges that the
restrictions contained in Sections 5, 6, and 7 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions. The Employee also acknowledges that any breach by him/her
of Sections 5, 6, or 7 hereof will cause continuing and irreparable injury to
the Company for which monetary damages would not be an adequate remedy. The
Employee shall not, in any action or proceeding to enforce any of the provisions
of this Agreement, assert the claim or defense that an adequate remedy at law
exists. In the event of such breach by the Employee, the Company shall have the
right to enforce the provisions of Sections 5, 6, and 7 of this Agreement by
seeking injunctive or other relief in any court, and this Agreement shall not in
any way limit remedies of law or in equity otherwise available to the Company.
          20. Consent to Suit. Subject to the provisions of Section 21 hereof,
any legal proceeding arising out of or relating to this Agreement shall be
instituted in the Court of Chancery of New Castle County, or if such court does
not have jurisdiction or will not accept jurisdiction, in any state or federal
court of general jurisdiction in the State of Delaware, and each of the Company
and the Employee hereby consents to the personal and exclusive jurisdiction of
such court and hereby waives any objection that either party may have to the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum. If an action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to recover, in
addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.
          21. Arbitration. Subject to the last sentence of this Section 21, if
any dispute arises over the terms of this Agreement between the parties to this
Agreement, either Employee or Company may submit the dispute to binding
arbitration within thirty (30) days after such dispute arises, to be governed by
the evidentiary and procedural rules of the American Arbitration Association
(Commercial Arbitration). Employee and Company shall mutually select one (1)
arbitrator within ten (10) days after a dispute is submitted to arbitration. In
the event that the parties do not agree on the identity of the arbitrator within
such period, the arbitrator shall be selected by the American Arbitration
Association. The arbitrator shall hold a

Page 13 of 16



--------------------------------------------------------------------------------



 



hearing on the dispute in Wilmington, Delaware within thirty (30) days after
having been selected and shall issue a written opinion within fifteen (15) days
after the hearing. The arbitrator shall also decide on the allocation of the
costs of the arbitration to the respective parties, but Employee and Company
shall each be responsible for paying the fees of their own legal counsel, if
legal counsel is obtained. Either Employee or Company, or both parties, may file
the decision of the arbitrator as a final, binding and unappealable judgment in
a court of appropriate jurisdiction. Notwithstanding the foregoing provisions of
this Section 21 to the contrary, matters in which an equitable remedy or
injunctive relief is sought by a party, including but not limited to the
remedies referred to in Section 19 hereof, shall not be required to be submitted
to arbitration, if the party seeking such remedy or relief objects thereto, but
shall instead be subject to the provisions of Sections 19 and 20 hereof.
          22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.
          23. Authorization. In connection with the execution of this Agreement,
the Employee shall be provided with a copy of the resolutions of the Board of
Directors authorizing the execution of this Agreement on behalf of the Company.
[SIGNATURES ON FOLLOWING PAGE]

Page 14 of 16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Executive Employment
Agreement to be executed the day and year first written above.

            MIDDLEBROOK PHARMACEUTICALS, INC.
      By:   /s/ Edward M. Rudnic         Edward M. Rudnic, Ph.D.       
President & CEO              /s/ Donald J. Treacy       Donald J. Treacy, Ph.D. 
       

Page 15 of 16



--------------------------------------------------------------------------------



 



         

Schedule I
Preexisting Property:

Page 16 of 16